Citation Nr: 1800441	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-43 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2017, the Board reopened the Veteran's claim for service connection for right ear hearing loss and remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38C.F.R. §20.900(c) (2017).  38U.S.C. §7107(a)(2) (2012)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In its September 2017 remand directives, the Board requested that an addendum opinion be provided regarding the Veteran's right ear hearing loss.  Specifically, the Board requested that the examiner explain and/or reconcile the Veteran's enlistment and separation examination pure-tone thresholds with his February 2015 VA examination; that the examiner provide an opinion as to whether the Veteran's November 1968 enlistment audiometric results were recorded in ASA or ISO-ANSI standards; and that the examiner provide an opinion as to whether the Veteran's current right ear hearing loss manifested in service or within one year of separation from service, and/or is caused by or otherwise etiologically related to his active duty service.  An addendum opinion was obtained in October 2017.  That opinion, however, did not provide the requested opinions.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38C.F.R. §20.900(c).  Expedited handling is requested.

1.  Return the claims file to the February 2015 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for right ear hearing loss.  If the examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA audiological examination to assist in determining the nature and etiology of his current right ear hearing loss symptoms.  The claims file must be made available to the examiner for review, including a copy of this REMAND, and it should be noted that such a review was performed.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  

Based upon a review of the relevant evidence, history provided by the Veteran, the July 2013 VA audiological examination, February 2015 VA medical opinion, and sound medical principles, the VA examiner should:

a.	Provide an explanation for, and/or reconcile, the difference between the pure tone thresholds, in decibels, noted on the Veteran's November 1968 enlistment and August 1971 separation reports of medical examination with those pure tone thresholds noted in the February 2015 VA examination report.  

b.	Provide an opinion as to whether the Veteran's November 1968 enlistment audiometric results were recorded in ASA or ISO-ANSI standards.  

In making this determination, the examiner should discuss the significance of the July 2013 VA examination report, in which a VA examiner did not indicate that the Veteran's November 1968 enlistment audiometric results required conversion from ASA to ISO-ANSI standards.  

c.	Provide an opinion as to whether the Veteran's current right ear hearing loss manifested in service or within one year of separation from service, and/or is caused by or otherwise etiologically related to his active duty service.  

In rendering an opinion, the examiner should take as fact that the Veteran was exposed to acoustic trauma during active duty service, to include from helicopter noise, mortar fire, and rifle fire.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




